DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . 
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

Claim Rejections - 35 USC § 103
1.        The following is a quotation of 35 U.S.C. 103, which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.

This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claims 1, 3-5 and 7-15 are rejected under 35 U.S.C. 103 as being unpatentable over Costello (U.S. Patent No.: 4,031,712), hereinafter referred to as Costello ‘712, in view of Nomoto et al. (English Translated Japanese Abstract Pub No.: JP2007-278686 A), hereinafter referred to as Nomoto et al. ‘686.

Regarding claim 1, Costello ‘712 discloses a hybrid heat pump system comprising: first compression means (110) operable to form a refrigerant in vapor form and 5increases the pressure of the refrigerant vapor {as shown in annotated Figure: Col 2, lines 58-67}; condensing means (20) arranged to receive the pressurized vapor and condense the vapor under pressure to a liquid {as shown in Figure: Col 2, lines 58-67}; pressure reduction means (23) through which the liquid refrigerant leaving the condensing means passes to reduce the pressure of the liquid to form a mixture of 10liquid and vapor refrigerant {as shown in Figure: Col 2, lines 58-67}; evaporator means (1) {as shown in Figure: Col 2, lines 58-67} arranged to receive the mixture of liquid and vapor refrigerant that passes through the pressure reduction means to evaporate the remaining liquid to form refrigerant vapor {as shown in Figure: Col 2, line 58 through Col 3, line 2}; second compression means (3, 18) including two, first (18.17) and second (3.2) inlet ports and an 15outlet port (18.19) and operable to: receiving at least a portion (27) of the refrigerant vapor from the evaporator means and the pressurized vapor (17) from the first compression means through the first and second inlet ports respectively {as shown in annotated Figure}; increasing the pressure thereof; and  20pass the pressurized vapor to the condensing means through the outlet port; and a conduit operable to passing a portion of the refrigerant vapor leaving the first compression means to the second compression means {as shown in annotated Figure: Col 2, line 30 through Col 3, line 2}.
However, Costello ‘712 fails to disclose the limitations of the second compression means including, a single injection-type compressor having a first inlet port and a second inlet port and an outlet port wherein the injection-type compressor is operable to inject the pressurized vapor leaving the first compression means to the second compression means.
Nomoto et al. ‘686 teach: the concept of compression means including, a single injection-type compressor (4) having a first inlet port (x1) and a second inlet port (x2) and an outlet port 
Since all claimed elements were known in the art at the time of the invention, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention was made to modify Costello ‘712 compression means by the compression means of Nomoto et al. ‘686 so as to include the use of a single injection-type compressor having a first inlet port and a second inlet port and an outlet port wherein the injection-type compressor is operable to inject the pressurized vapor leaving the first compression means to the second compression means, in order to improve the efficiency of the vapor compression refrigeration cycle {Nomoto et al. ‘686 – [0002]}.
Therefore, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention was made to modify the Costello ‘712 in view of Nomoto et al. ‘686 to obtain the invention as specified in claim 1.

30 Regarding claim 3, the combination of Costello ‘712 and Nomoto et al. ‘686 disclose and teach the system of claim 1, Costello ‘712 as modified by Nomoto et al. ‘686 further discloses the limitations of wherein the injection-type compressor includes a two-stage compressor (1, 3), whereby a portion of the refrigerant vapor from the evaporator means can be introduce to the a first stage (1) of the second compression means and the pressurized vapor leaving the first compression means is injected between the first stage and the a second stage (3) of the second compression means subsequent to the first stage {as shown in Fig. 1}.  

Regarding claim 4, the combination of Costello ‘712 and Nomoto et al. ‘686 disclose and teach the system of claim 1, Costello ‘712 as modified by Nomoto et al. ‘686 further discloses the limitations of wherein the injection-type compressor includes, a first (1) compressor and second  (3) compressors, whereby a portion (2) of the refrigerant vapor from the evaporator means is introduced to the first compressor and the pressurized vapor 5leaving the first compression means is injected between the first compressor and the second compressor, and wherein the first and the second compressors are connected in series {as shown in Fig. 1}. 

Regarding claim 5, the combination of Costello ‘712 and Nomoto et al. ‘686 disclose and teach the system of claim 1, Costello ‘712 as modified by Nomoto et al. ‘686 further discloses the limitations of wherein the injection-type compressor includes a dual-cylinder compressor for each receiving and compressing a portion of the refrigerant 10vapor from the evaporator means and the pressurized vapor from the first compression means individually and for passing both to the condensing means {as shown in Fig. 1: ¶ [0010]}. 

Regarding claim 7, the combination of Costello ‘712 and Nomoto et al. ‘686 disclose and teach the system of claim 1, Costello ‘712 discloses wherein the first compression means further includes: an absorber (5) that forms a mixture of a refrigerant and an absorbent (lithium bromide) {see Figure: Col 2, lines 29-57}; and 20a generator (11) that receives the mixture from the absorber and heats the mixture to separate refrigerant, in vapor form, from the absorbent {see Figure: Col 2, lines 29-57}.  

Regarding claim 8, the combination of Costello ‘712 and Nomoto et al. ‘686 disclose and teach the system of claim 7, Costello ‘712 discloses wherein the pressure of the refrigerant vapor from the generator is increased by the second compression means {see Col 2, lines 39-55}. 
 
Regarding claim 9, the combination of Costello ‘712 and Nomoto et al. ‘686 disclose and teach the system of claim 1, Costello ‘712 discloses wherein the pressure at the outlet port is higher than that at the first and second inlet ports, and the pressure at the second inlet port is controlled to be higher than that at the first inlet port by manipulating one or more valves in fluid communication with the first inlet port and /or the second inlet port {see Col 2, lines 58-68}.  

30Regarding claim 10, the combination of Costello ‘712 and Nomoto et al. ‘686 disclose and teach the system of claim 1, Costello ‘712 discloses wherein the pressurized vapor (17) leaving the first compression means and a portion (27) of the vapor leaving the evaporator means are received by the second compression means individually and pressurized by the second compression means and subsequently received (19) and condensed by the condensing means (20) {as shown in Figure}.  

Regarding claim 11, the combination of Costello ‘712 and Nomoto et al. ‘686 disclose and teach the system of claim 1, Costello ‘712 discloses wherein a portion (2) of the vapor leaving the evaporator means is received and pressurized by the second compression means (3/18), and the pressurized vapor (19) leaving the first and second compression means are subsequently received and condensed by the condensing means (20) {as shown in Figure}. 
 
Regarding claim 12, the combination of Costello ‘712 and Nomoto et al. ‘686 disclose and teach the system of claim 1, Costello ‘712 discloses wherein the first compression means is activated and the second compression means is deactivated, whereby the refrigerant vapor leaving the evaporator means is received by the first compression means and subsequently received and condensed by the condensing means {as shown in Figure: Col 3, lines 19-27}. 
 
Regarding claim 13, the combination of Costello ‘712 and Nomoto et al. ‘686 disclose and teach the system of claim 1, Costello ‘712 discloses wherein the first compression means is deactivated and the second compression means is activated, whereby the refrigerant vapor leaving the evaporator means is received and pressurized by the second compression means and subsequently received and condensed by the condensing means {as shown in Figure: Col 3, lines 10-18}.  

Regarding claim 14, the combination of Costello ‘712 and Nomoto et al. ‘686 disclose and teach the system of claim 1, Costello ‘712 discloses wherein the fluid communication between the first compression means and the condensing means is manipulated by a first valve (32) and the fluid communication between the first and second compression means is manipulated by a second valve (31) {as shown in Figure: Col 3, lines 28-30}. 

 Regarding claim 15, the combination of Costello ‘712 and Nomoto et al. ‘686 disclose and teach the system of claim 1, Costello ‘712 as modified by Nomoto et al. ‘686 further discloses the limitations of wherein the injection-type compressor includes at least one of reciprocating compressor, rolling compressor, scroll compressor, screw compressor, and centrifugal compressor {see ¶ [0079]}.

Claim 6 is rejected under 35 U.S.C. 103 as being unpatentable over Costello ‘712 and Nomoto et al. ‘686 as applied to claim 1 above, further in view of Taras et al. (U.S. PG Pub No.: 2006/0090502 A1), hereinafter referred to as Taras et al. ‘502.
Regarding claim 6, the combination of Costello ‘712 and Nomoto et al. ‘686 disclose and teach the system of claim 1, Costello ‘712 as modified by Nomoto et al. ‘686 further discloses the limitations of wherein the injection-type compressor further includes a first compressor (1) and a second compressor (3) for each receiving and compressing a 15portion of the refrigerant vapor from the evaporator means and the pressurized vapor from the first compression means individually and for passing both to the condensing means{as shown in annotated Fig. 1:  ¶ [0010]}. 
However, the combination of Costello ‘712 and Nomoto et al. ‘686 fail to disclose the limitations of wherein the first and the second compressors are connected in parallel.
Taras et al. ‘502 teach: the concept of first (22) and second (23) compressors are connected in parallel {as shown in Fig. 4}.
  Since all claimed elements were known in the art at the time of the invention, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention was made to modify Costello ‘712 as modified by Nomoto et al. ‘686 in view of Taras et al. ‘502 to include the first and the second compressors connected in parallel, in order to facilitate more capacity control, without the requirement of having each of the compressors operating on a dedicated circuit {Taras et al. ‘502 – ¶ [0004]}.
Therefore, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention was made to modify the Costello ‘712 as modified by Nomoto et al. ‘686 in view of Taras et al. ‘502 to obtain the invention as specified in claim 6.



    PNG
    media_image1.png
    994
    931
    media_image1.png
    Greyscale


    PNG
    media_image2.png
    940
    941
    media_image2.png
    Greyscale


Examiner’s Comments   
2.       For applicant’s information, the amendment to the specification, which removed the informality, overcomes the previous objection to the specification. Additionally, submitted Replacement Drawing sheets 1/8-8/8, overcomes the previous objection to the Drawings. Finally, amendment to claim 3 which distinctly claim the subject matter that Applicant regards as the invention, overcomes the previous rejection under 35 U.S.C. §112, second paragraph, as being .

Response to Arguments
3.        Applicant's arguments, see pages 8-9 of REMARKS SHEET, filed 04/02/2021, with respect to the rejections of claims 1, 3, 4 and 7-14 under 35 USC § 102(a)(1) and claims 2, 5, 6 and 15 under 35 USC § 103 have been fully considered but are moot in view of the new grounds of rejections in view Nomoto et al. ‘686 as detailed above. 

Conclusion

4.        Applicant's amendment necessitated the new grounds of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
              The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
U.S. PG Pub No.: 20190128273 A1 to Goldenberg; Vladislav
U.S. PG Pub No.: 20110162396 A1 to Chen; Paul et al.
U.S. PG Pub No.: 20100223939 A1 to Mitra; Biswajit et al.
U.S. PG Pub No.: 20190285317 A1 to Shi; Runfu
            A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action. In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period . 
           Any inquiry concerning this communication or earlier communications from the examiner should be directed to EMMANUEL E DUKE whose telephone number is (571)270-5290.  The examiner can normally be reached on Monday thru Friday; 6:00 AM to 2:00 PM.
            If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, FRANTZ JULES can be reached on (571)272-6681.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
           Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/EMMANUEL E DUKE/
Primary Examiner, Art Unit 3763                                                                                                                                                                                                        
04/16/2021